ICJ_059_NuclearTests_NZL_FRA_1973-09-06_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

NUCLEAR TESTS CASE
(NEW ZEALAND v. FRANCE)

ORDER OF 6 SEPTEMBER 1973

1973

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DES ESSAIS NUCLÉAIRES
(NOUVELLE-ZÉLANDE c. FRANCE)

ORDONNANCE DU 6 SEPTEMBRE 1973
Official citation:

Nuclear Tests (New Zealand v. France), Order of 6 September 1973,
LC.J. Reports 1973, p. 341.

Mode officiel de citation:

Essais nucléaires (Nouvelle-Zélande c. France), ordonnance du
6 septembre 1973, C.I.J. Recueil 1973, p. 341.

 

Sales number 390
NO de vente:

 

 

 
6 SEPTEMBER 1973

ORDER

NUCLEAR TESTS CASE
(NEW ZEALAND v. FRANCE)

AFFAIRE DES ESSAIS NUCLEAIRES
(NOUVELLE-ZELANDE c. FRANCE)

6 SEPTEMBRE 1973
ORDONNANCE
341

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1973

6 septembre 1973

AFFAIRE DES ESSAIS NUCLÉAIRES
(NOUVELLE-ZÉLANDE c. FRANCE)

ORDONNANCE

Le Président de la Cour internationale de Justice,

Vu l’article 48 du Statut de la Cour et l’article 40 du Règlement de la
Cour,

Vu l’ordonnance du 22 juin 1973 par laquelle la Cour a notamment
fixé au 21 septembre 1973 la date d’expiration du délai pour le dépôt du
mémoire du Gouvernement néo-zélandais et au 21 décembre 1973 celle de
l'expiration du délai pour le dépôt du contre-mémoire du Gouvernement
français sur la question de la compétence de la Cour pour connaître du
différend et sur celle de la recevabilité de la requête,

Considérant que, par lettre du 28 août 1973, le co-agent dela Nouvelle-
Zélande a, pour les raisons par lui exposées, demandé que la date d’expira-
tion du délai pour le dépôt du mémoire soit reportée au 2 novembre 1973;

Considérant qu’une copie de cette communication a été transmise
au Gouvernement français, qui a été invité à faire connaître son opinion
à la Cour;

Considérant que, par lettre en date du 4 septembre 1973, l'ambassadeur
de France aux Pays-Bas a fait savoir que le Gouvernement français, ayant
dénié la compétence de la Cour en l'affaire, ne saurait exprimer une
opinion sur la demande du Gouvernement néo-zélandais;

Reporte au 2 novembre 1973 la date d’expiration du délai pour le
dépôt du mémoire du Gouvernement néo-zélandais;

4

1973
6 septembre
Rôle général
n° 59
ESSAIS NUCLÉAIRES (ORDONNANCE 6 IX 73) 342

Reporte au 22 mars 1974 la date d'expiration du délai pour le dépôt du
contre-mémoire du Gouvernement français;

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au palais de la
Paix, à La Haye, le six septembre mil neuf cent soixante-treize, en trois
exemplaires, dont l’un restera déposé aux archives de la Cour et dont les
autres seront transmis respectivement au Gouvernement néo-zélandais et
au Gouvernement français.

Le Président,
(Signé) Manfred LACHS.

Le Greffier,
{ Signé) S. AQUARONE.
